SHEVIN, Judge.
We grant Macro-Capital Corporation’s petition for writ of certiorari, and quash the portions of the trial court’s order that reserve jurisdiction over discovery as the cause proceeds in arbitration under the Federal Arbitration Act. The court departed from the essential requirements of law in making such a reservation. Suarez-Valdez v. Shearson Lehman/American Express, Inc., 858 F.2d 648, 649 (11th Cir. 1988); see § 382.03(3), Fla. Stat. (2002); Greenstein v. Baxas Howell Mobley, Inc., 583 So.2d 402, 403 (Fla. 3d DCA 1991).
Certiorari granted; order quashed in part.